363 So.2d 410 (1978)
Charles Anthony CAPO, Appellant,
v.
STATE of Florida, Appellee.
No. JJ-449.
District Court of Appeal of Florida, First District.
October 19, 1978.
Charles Anthony Capo, in pro. per., for appellant.
No appearance for appellee.
PER CURIAM.
Appellant seeks review of the summary denial of his motion to vacate, set aside or *411 correct the judgment of conviction for battery of a law enforcement officer (Fla.R. Crim.P. 3.850). We agree with the trial court's conclusion that the allegations in the motion were insufficient to entitle appellant to an evidentiary hearing. Appellant's assertion that he was entitled to relief because of the alleged incompetency of his privately retained counsel is without merit. Such contention does not set forth a ground for post-conviction relief. See Cappetta v. Wainwright, 203 So.2d 609 (Fla. 1967); Harden v. State, 352 So.2d 576 (Fla. 1st DCA 1977); Crespo v. State, 339 So.2d 697 (Fla. 3d DCA 1976). Similarly, appellant's contention that the trial judge was biased against him was insufficient to require an evidentiary hearing. See Wilson v. Renfroe, 91 So.2d 857 (Fla. 1956). Accordingly, the order appealed from is AFFIRMED.
SMITH, Acting C.J., ERVIN, J. and MASON, ERNEST E., Associate Judge, concur.